UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-02333 New Perspective Fund, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: September 30 Date of reporting period: June 30, 2010 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Mark D. Perlow K&L Gates LLP Four Embarcadero Center, Suite 1200 San Francisco, California94111 (Counsel for the Registrant) ITEM 1 – Schedule of Investments New Perspective Fund® Investment portfolio June 30, 2010 unaudited Common stocks — 93.66% Shares Value INFORMATION TECHNOLOGY — 17.81% Microsoft Corp. $ Oracle Corp. Google Inc., Class A1 EMC Corp.1 Apple Inc.1 Cisco Systems, Inc.1 Samsung Electronics Co. Ltd.2 Texas Instruments Inc. Yahoo! Inc.1 SAP AG2 SAP AG (ADR) Canon, Inc.2 MediaTek Inc.2 Corning Inc. ASML Holding NV2 ASML Holding NV (New York registered) Nintendo Co., Ltd.2 Taiwan Semiconductor Manufacturing Co. Ltd.2 Taiwan Semiconductor Manufacturing Co. Ltd. (ADR) Hewlett-Packard Co. International Business Machines Corp. HTC Corp.2 Juniper Networks, Inc.1 Xilinx, Inc. Hon Hai Precision Industry Co., Ltd.1,2 Murata Manufacturing Co., Ltd.2 Applied Materials, Inc. Visa Inc., Class A KLA-Tencor Corp. Tokyo Electron Ltd.2 Tyco Electronics Ltd. HEALTH CARE — 12.10% Novo Nordisk A/S, Class B2 Bayer AG2 Roche Holding AG2 Novartis AG2 Hospira, Inc.1 Merck & Co., Inc. Smith & Nephew PLC2 CSL Ltd.2 UCB SA2 Stryker Corp. Mindray Medical International Ltd., Class A (ADR) Baxter International Inc. AstraZeneca PLC (United Kingdom)2 Johnson & Johnson Sonic Healthcare Ltd.2 Pfizer Inc St. Jude Medical, Inc.1 Intuitive Surgical, Inc.1 Pharmaceutical Product Development, Inc. Allergan, Inc. Human Genome Sciences, Inc.1 Edwards Lifesciences Corp.1 Amgen Inc.1 FINANCIALS — 11.53% UBS AG1,2 JPMorgan Chase & Co. ACE Ltd. Bank of Nova Scotia Prudential PLC2 American Express Co. Allianz SE2 CapitaMalls Asia Ltd.2 Bank of China Ltd., Class H2 Citigroup Inc.1 ICICI Bank Ltd.2 HSBC Holdings PLC (United Kingdom)2 Moody’s Corp. AXA SA2 Northern Trust Corp. Morgan Stanley Banco Santander, SA2 Nomura Holdings, Inc.2 Bank of America Corp. Macquarie Group Ltd.2 Tokio Marine Holdings, Inc.2 Westpac Banking Corp.2 Berkshire Hathaway Inc., Class A1 XL Group PLC DnB NOR ASA2 ING Groep NV, depository receipts1,2 BNP Paribas SA2 Aon Corp. Royal Bank of Scotland Group PLC1,2 Goldman Sachs Group, Inc. Crédit Agricole SA2 QBE Insurance Group Ltd.2 National Bank of Greece SA1,2 CONSUMER STAPLES — 10.98% Anheuser-Busch InBev NV2 Pernod Ricard SA2 Nestlé SA2 Tesco PLC2 British American Tobacco PLC2 SABMiller PLC2 Unilever NV, depository receipts2 Beiersdorf AG2 Coca-Cola Co. Philip Morris International Inc. PepsiCo, Inc. Colgate-Palmolive Co. Procter & Gamble Co. Avon Products, Inc. Coca-Cola Amatil Ltd.2 Wal-Mart de México, SAB de CV, Series V Wal-Mart de México, SAB de CV, Series V (ADR) Shoprite Holdings Ltd.2 Danone SA2 Associated British Foods PLC2 Japan Tobacco Inc.2 MATERIALS — 9.70% Newmont Mining Corp. Barrick Gold Corp. Holcim Ltd2 Gold Fields Ltd.2 Syngenta AG2 Potash Corp. of Saskatchewan Inc. Linde AG2 BHP Billiton Ltd.2 FMC Corp. United States Steel Corp. Impala Platinum Holdings Ltd.2 CRH PLC2 Ecolab Inc. Rio Tinto PLC2 Alcoa Inc. Akzo Nobel NV2 Monsanto Co. Newcrest Mining Ltd.2 Xstrata PLC2 First Quantum Minerals Ltd. Weyerhaeuser Co. Nitto Denko Corp.2 Dow Chemical Co. CONSUMER DISCRETIONARY — 8.61% Honda Motor Co., Ltd.2 Home Depot, Inc. Amazon.com, Inc.1 Sony Corp.2 Naspers Ltd., Class N2 McDonald’s Corp. Toyota Motor Corp.2 adidas AG2 H & M Hennes & Mauritz AB, Class B2 Burberry Group PLC2 Starbucks Corp. Ford Motor Co.1 Time Warner Inc. Industria de Diseño Textil, SA2 Suzuki Motor Corp.2 Swatch Group Ltd, non-registered shares2 Swatch Group Ltd2 Carnival Corp., units Esprit Holdings Ltd.2 Nikon Corp.2 Harman International Industries, Inc.1 News Corp., Class A INDUSTRIALS — 8.61% Schneider Electric SA2 United Technologies Corp. Delta Air Lines, Inc.1 Ryanair Holdings PLC (ADR)1 FANUC LTD2 United Parcel Service, Inc., Class B AMR Corp.1,3 UAL Corp.1 Geberit AG2 Vestas Wind Systems A/S1,2 Marubeni Corp.2 First Solar, Inc.1 Tyco International Ltd. Siemens AG2 Michael Page International PLC2,3 European Aeronautic Defence and Space Co. EADS NV1,2 Emerson Electric Co. Canadian Pacific Railway Ltd. Deere & Co. Orkla AS2 General Electric Co. Alstom SA2 Finmeccanica SpA2 Precision Castparts Corp. Komatsu Ltd.2 JGC Corp.2 ENERGY — 6.07% Petróleo Brasileiro SA – Petrobras, ordinary nominative (ADR) Petróleo Brasileiro SA – Petrobras, preferred nominative (ADR) Canadian Natural Resources, Ltd. Reliance Industries Ltd.2 TOTAL SA2 Occidental Petroleum Corp. Royal Dutch Shell PLC, Class A (ADR) Royal Dutch Shell PLC, Class B2 Tenaris SA (ADR) Cenovus Energy Inc. Saipem SpA, Class S2 Schlumberger Ltd. Oil Search Ltd.2 OAO Gazprom (ADR)2 Baker Hughes Inc. Imperial Oil Ltd. FMC Technologies, Inc.1 Eni SpA2 Chevron Corp. TELECOMMUNICATION SERVICES — 3.46% América Móvil, SAB de CV, Series L (ADR) América Móvil, SAB de CV, Series L SOFTBANK CORP.2 Telefónica, SA2 Koninklijke KPN NV2 Vodafone Group PLC2 AT&T Inc. UTILITIES — 1.58% GDF SUEZ2 SUEZ Environnement Co.2 E.ON AG2 CLP Holdings Ltd.2 MISCELLANEOUS — 3.21% Other common stocks in initial period of acquisition Total common stocks (cost: $30,967,307,000) Principal amount Bonds & notes — 0.01% ) CONSUMER STAPLES — 0.01% British American Tobacco International Finance PLC 9.50% 20184 $ Total bonds & notes (cost: $3,874,000) Short-term securities — 6.29% Freddie Mac 0.17%–0.34% due 7/2/2010–1/14/2011 Fannie Mae 0.175%–0.51% due 7/20/2010–5/2/2011 Federal Home Loan Bank 0.15%–0.185% due 7/2–9/24/2010 Straight-A Funding LLC 0.26%–0.36% due 7/19–8/5/20104 Bank of Nova Scotia 0.19%–0.25% due 7/1–7/8/2010 Westpac Banking Corp. 0.31% due 8/2/20104 Québec (Province of) 0.22%–0.33% due 7/30–11/15/20104 International Bank for Reconstruction and Development 0.18%–0.22% due 7/6–7/12/2010 U.S. Treasury Bill 0.215%–0.305% due 8/26/2010 Credit Agricole North America, Inc. 0.275% due 7/7/2010 Eni Finance USA Inc. 0.24% due 7/9/20104 Oracle Corp. 0.25% due 7/14/20104 Coca-Cola Co. 0.23% due 7/21/20104 Commonwealth Bank of Australia 0.26% due 7/6/20104 BNP Paribas Finance Inc. 0.27% due 7/12/2010 Jupiter Securitization Co., LLC 0.35% due 7/14/20104 HSBC USA Inc. 0.30% due 7/13/2010 General Electric Capital Services, Inc. 0.29% due 7/15/2010 Total short-term securities (cost: $2,419,503,000) Total investment securities (cost: $33,390,684,000) Other assets less liabilities Net assets $ "Miscellaneous" securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. 1Security did not produce income during the last 12 months. 2Valued under fair value procedures adopted by authority of the board of directors. The total value of all such securities, including those in "Miscellaneous,"was $18,700,572,000, which represented 48.63% of the net assets of the fund. This entire amount relates to certain securities trading outside the U.S.whose values were adjusted as a result of significant market movements following the close of local trading. 3The fund owns 5% or more of the outstanding voting shares of this company. See the table belowfor additional information. 4Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration,normally to qualified institutional buyers. The total value of all such securities was $505,986,000, which represented 1.32% of the net assets of the fund. Key to abbreviation ADR American Depositary Receipts Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund’s holdings in that company represent 5% or more of the outstanding voting shares.Further details on these holdings and related transactions during the ninemonths ended June 30, 2010, appear below. Beginning shares Additions Reductions Ending shares Dividend income ) Value of affiliates at 6/30/10 ) AMR Corp.* — $ — $ Michael Page International PLC — UAL Corp.† — — — $ $ *This security was an unaffiliated issuer in its initial period of acquisition at 9/30/2009; it was not publicly disclosed. †Unaffiliated issuer at 6/30/2010. Valuation disclosures The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines its net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Security transactions are recorded by the fund as of the date the trades are executed with brokers. Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Methods and inputs — The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or morepricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days or less remaining to maturity. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund’s board of directors. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications — The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presents the fund’s valuation levels as of June 30, 2010 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Information technology $ $ * $
